Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-21-00401-CV

                                      Jacaranda SANDERS,
                                            Appellant

                                                 v.

    Kathleen Cassidy GOODMAN, Kathleen Cassidy Goodman, P.L.L.C., Jonathan Yedor,
        Jonathan Yedor, P.C., Gina DeGennaro, Gina DeGennaro, P.C., Chris Heinrichs,
   Chris Heinrichs, P.C., Richard Ihfe, Ihfe & Associates, P.C., Heinrichs & DeGennaro, P.C.,
                                             Appellees

                          From Probate Court No. 2, Bexar County, Texas
                                  Trial Court No. 2016PC2068
                           Honorable Veronica Vasquez, Judge Presiding

PER CURIAM

Sitting:         Rebeca C. Martinez, Chief Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

Delivered and Filed: November 17, 2021

DISMISSED

           Appellant has filed a motion to dismiss this appeal. Appellees have not opposed the

motion. Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).

Costs of the appeal are taxed against the appellant.

                                                  PER CURIAM